Citation Nr: 1523225	
Decision Date: 06/02/15    Archive Date: 06/16/15	

DOCKET NO.  13-15 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine



THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2014) for the residuals of Crohn's disease.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from December 1976 to December 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In a decision of July 2010, the Board denied entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of Crohn's disease.  That decision is now final.  Since the time of the July 2010 Board decision, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO found such evidence both new and material, but continued its denial of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of Crohn's disease.  The current appeal ensued.  

Upon review of this case, it would appear that, in addition to the issue currently before the Board, the Veteran seeks entitlement to service connection for the residuals of Crohn's disease.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for clarification, and, if necessary, appropriate action.  


FINDINGS OF FACT

1.  In a decision of July 2010, the Board denied entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of Crohn's disease.

2.  Evidence received since the time of the Board's July 2010 decision denying entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of Crohn's disease, by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim.
CONCLUSIONS OF LAW

1.  The decision of the Board in July 2010 denying entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of Crohn's disease is final.  38 U.S.C.A. §§ 5103, 5103A, 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  Evidence received since the Board's July 2010 decision denying entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of Crohn's disease is new, but not material, and insufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in correspondence of May 2012 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested, or that a VA examination is in order.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a videoconference hearing before the undersigned Veterans Law Judge in December 2013, as well as VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Compensation Benefits Pursuant to the Provisions of 38 U.S.C.A. § 1151 for the Residuals of Crohn's Disease

The Veteran in this case seeks entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of Crohn's disease.  In pertinent part, it is contended compensation benefits are warranted for Crohn's disease or its residuals due to a failure on the part of VA to treat and/or adequately treat the Veteran for the various symptoms of that disease.

In that regard, compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are payable for additional disability not the result of the Veteran's own willful misconduct where such disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee, or a Department facility, where the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or in the case of an event not reasonably foreseeable.

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the Veteran's condition after such care, treatment, or examination has stopped or completed.  VA considers each involved body part or system separately.  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination, and that the Veteran has additional disability does not establish causation.  

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination are furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The proximate cause of disability or death is the action or event which directly caused the disability or death, as distinguished from a remote, contributing cause.  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  

Whether the proximate cause of the Veteran's additional disability or death was an event not reasonably foreseeable is in each case to be determined based on what a reasonable healthcare provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable healthcare provider would not have considered to be an ordinary risk of the treatment provided.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).  

After considering all information and lay or medical evidence of record in a case with respect to benefits under laws administered by the Secretary, where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The benefit of the doubt rule is inapplicable where the evidence preponderates against the claim.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

Notwithstanding the aforementioned, once entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 has been denied by a decision of the Board, that determination is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the aforementioned Board decision in July 2010, it was noted that, in an opinion of August 2003, a VA physician who had examined the Veteran and reviewed the pertinent evidence of record indicated that there was no problem with the treatment received from VA.  Moreover, July and August 2004 addenda from that same VA examiner indicated that treatment records added to the file, including a January 1995 barium enema report, did not change his opinion that VA treatment had not caused any additional gastrointestinal disability.  According to the examiner, the results of the January 1995 barium enema were essentially normal.  

Further noted was that, in a February 2007 report, a different VA healthcare provider who had reviewed the Veteran's claims file indicated that VA was not at fault in its treatment of the Veteran, including in May 2001, because the Veteran had not returned for requested followup after treatment.  

Noted at the time of the July 2010 Board decision was that, in December 2009, a VA medical specialist who had reviewed the Veteran's claims folder offered his opinion that, at the time the Veteran was being evaluated for rectal bleeding in 1995, he was appropriately assessed as having no mucosal inflammation or other signs of structural abnormalities of the lower intestine.  The rationale offered was that signs of Crohn's disease were not evident on those studies (i.e., rectal inflammation, sacroiliac joint disease, thickening of the haustral folds, or loss of the normal postural pattern).  The VA medical specialist further added that, in the aggregate, examinations were performed and/or recommended to evaluate the Veteran's intestine for signs of inflammation which could be associated with any ongoing perirectal symptoms.  

Moreover, the Veteran underwent investigation of the remainder of his colon and terminal ileum with no indication that positive findings were either present or missed.  The VA medical specialist concluded that there was no failure to diagnose Crohn's disease out of carelessness, negligence, lack of skill, or error in judgment.  Further noted was that there consequently did not appear to be additional disability which could have been avoided.  The Veteran was noted to have clearly had severe disease found in surgery, and had ongoing active disease and symptoms.  The VA medical specialist added that many patients with the disease that were initially diagnosed endoscopically were very challenging to manage and ultimately required surgical intervention, and thus it could not be definitively stated that an earlier diagnosis could have avoided surgery.  

Based on the aforementioned, the Board concluded that competent evidence clearly established that the Veteran had not developed any additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in connection with VA treatment.  Moreover, no favorable nexus evidence had been presented in support of the Veteran's lay assertions.  The Board further concluded that the recently obtained VA medical opinion, which was based on a thorough review of the record with accompanying rationale, served to confirm that there has been no failure by VA to timely diagnose or properly treat the Veteran's Crohn's disease prior to the exploratory surgery performed in June 2001.  

In that regard, the reviewing medical specialist noted that VA properly assessed the Veteran for symptoms of rectal bleeding and possible mucosal inflammation in 1995, at which time a barium study revealed no signs suggestive of inflammatory bowel disease in connection with the Veteran's perirectal symptoms.  Moreover, the reviewing medical specialist offered his opinion that, in connection with later treatment for perirectal abscesses and a fissure excision in 1998, the Veteran exhibited no findings consistent with terminal ileal disease, and that, after being seen by VA in September 2000, he sought private medical care without undergoing a possible endoscopy from VA.  

In any event, in October 2000, a private proctosigmoidoscopy was performed, which showed no evidence of any inflammatory changes or other findings prompting the performance of other diagnostic procedures.  The Board found that, to the extent that the private medical assessment at the time represented a continuation of earlier treatment by VA, there was no basis for concluding that VA had failed to extend reasonable medical care to the Veteran.  Moreover, to the extent that the demonstrated findings were negative, the Board found no basis for concluding that VA had failed to appropriately or timely diagnose the Veteran's Crohn's disease.  

Finally, the reviewing medical specialist found no earlier VA records suggestive of acute symptoms for which the Veteran was hospitalized on an emergency basis at a private facility in June 2001.  Significantly, surgery performed at that time was exploratory in nature, and identified the Veteran's Crohn's disease for the first time.  Based on reported findings over time, the reviewing VA medical specialist concluded that there was no additional disability which could have been avoided in the Veteran's case.  Moreover, in the opinion of the Board, the medical evidence did not show any failure of the Veteran to follow medical instructions caused or contributed to the development of additional disability.  Under the circumstances, the Board concluded that there was no competent evidence of incompetence, error in judgment, or lack of skill in the treatment, or lack thereof, provided to the Veteran by VA for the period extending from January 1995 to May 2001.  That determination was adequately supported by and consistent with the evidence then of record, and is now final.  

Evidence received since the time of the Board's July 2010 decision, consisting, for the most part, of VA and private treatment records, as well as testimony by the Veteran at a videoconference hearing in December 2013, while in some respects "new" in the sense that it was not previously of record, is not "material."  More specifically, recently received VA and private treatment records are for the most part duplicates of evidence previously submitted, and, therefore, cumulative and/or redundant.  Moreover, to the extent the Veteran has submitted additional private medical records dated in 2006, those records show only continuing treatment for the Veteran's Crohn's disease, with no documented relationship between that disability and any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel.  Such evidence does not constitute new and material evidence sufficient to reopen the Veteran's previously-denied claim.  This is to say that, by itself, or when considered with the previous evidence of record, the newly-received evidence does not relate to an established fact necessary to substantiate the Veteran's claim.  Accordingly, the appeal regarding the issue of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of Crohn's disease must be denied.  

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed his Crohn's disease, or residuals thereof, to a lack of proper treatment on the part of VA medical personnel.  However, notwithstanding the Veteran's contentions, a VA medical specialist, following a full review of the Veteran's entire claims folder and medical records, found no evidence that negligence on the part of VA personnel was in any way responsible for the Veteran's Crohn's disease or its residuals.  Under the circumstances, the Veteran's claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 must be denied.  

The Board acknowledges the Veteran's testimony regarding the issue currently before the Board.  However, the Board rejects those assertions to the extent that they seek to etiologically relate the Veteran's Crohn's disease to negligence and/or improper treatment on the part of VA medical personnel.  Significantly, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disabilities in question.  Although lay persons are competent to provide opinions on certain medical issues [see Kahana v. Shinseki, 24 Vet. App. 429, 435 (2011)], issues regarding negligence on the part of VA medical personnel fall outside the realm of knowledge of a lay person.  Significantly, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


ORDER

New and material evidence not having been received, the application to reopen the claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of Crohn's disease is denied.  


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


